Exhibit 10.11

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement made effective August 25, 2004
(the “Agreement”) is between TESCO CORPORATION, a corporation organized under
the laws of the Province of Alberta, Canada (hereinafter referred to as
“Employer”) and JULIO QUINTANA (hereinafter referred to as “Executive”). The
Employer and Executive are collectively referred to herein as the “Parties,” and
individually referred to as a “Party.”

R E C I T A L S:

WHEREAS, Employer desires to employ Executive on a continuing basis;

WHEREAS, Executive desires to be employed by Employer pursuant to all of the
terms and conditions hereinafter set forth; and

WHEREAS, Executive will have access to Employer’s Confidential Information as a
result of his employment with Employer.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:

1. Purpose. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer. The recitals contained
herein represent both Parties’ intentions with respect to the terms and
conditions covered and cannot be amended during the term of the Agreement except
by written addendum to the Agreement signed by both Parties.

2. Definitions. For the purposes of this Agreement, the following words shall
have the following meanings:

(a) “Employer” means TESCO CORPORATION.

(b) “Cause,” in connection with a termination by Employer, shall mean:
(1) embezzlement or theft by Executive of any property of Employer; (2) any
breach by Executive of any material provision of this Agreement; (3) any act by
Executive constituting a felony or otherwise involving theft, fraud, gross
dishonesty, or moral turpitude; (4) negligence or willful misconduct on the part
of Executive in the performance of his duties as an employee, officer, or
director of Employer; (5) Executive’s breach of his fiduciary obligations to
Employer; or (6) any chemical dependence of the Executive which adversely
affects the performance of his duties and responsibilities to Employer.

(c) “Change of Control” means: (1) the acceptance of a take-over offer by
shareholders representing 35% of the issued and outstanding Common Shares;
(b) the

 

EMPLOYMENT AGREEMENT    Page 1



--------------------------------------------------------------------------------

acquisition by any company(ies) or individual(s) of more than 35% of the issued
and outstanding Common Shares; (c) the acquisition by any company(ies) or
individual(s) of less than 35% of the issued and outstanding Common Shares which
nevertheless results in the ability of such company(ies) or individual(s) to
elect a majority of the directors of the Corporation or affect management of the
Corporation; (d) the merger, consolidation or amalgamation of the Corporation
with another entity; or (e) the sale of all or substantially all of the assets
of the Corporation.

(d) “Confidential Information” means information (1) disclosed to or known by
Executive as a consequence of or through his employment with Employer; (2) not
generally known outside Employer; and (3) which relates to any aspect of
Employer or its business, research, or development. “Confidential Information”
includes, but is not limited to, Employer’s trade secrets, proprietary
information, business plans, marketing plans, financial information,
compensation and benefit information, cost and pricing information, customer
contacts, suppliers, vendors, and information provided to Employer by a third
Party under restrictions against disclosure or use by Employer or others.

(e) “Conflict of Interest” means any activity which might adversely affect
Employer or its affiliates, including ownership of a material interest in any
supplier, contractor, distributor, subcontractor, customer, or other entity with
which Employer does business.

(f) “Copyright Works” are materials for which copyright protection may be
obtained including, but not limited to: literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.

(g) “Good Reason,” in connection with a termination by Executive, shall occur
when the Employer, without Cause, (i) implements a material adverse change in
the overall level of the responsibilities and/or duties of the Executive;
(ii) reduces Executive’s base compensation, with the base compensation meaning
the Executive’s Salary, Benefits and Stock Options; (iii) implements a material
adverse change in the terms of Executives performance bonus program for calendar
years subsequent to 2004, unless offset by an increase in other compensation;
(iv) requires that Executive change his primary work location by more than fifty
(50) miles or; (v) creates a material breach of this Agreement by the Employer
that continues for more than thirty (30) days after Executive gives written
notice to the Employer regarding such breach.

(h) “Inventions” means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

3. Duration. The relationship of employment established by this Agreement shall
become effective on September 1, 2004, and continue unless terminated as
hereinafter provided.

 

EMPLOYMENT AGREEMENT    Page 2



--------------------------------------------------------------------------------

4. Duties and Responsibilities. Upon the effective date of employment under this
Agreement, Executive shall diligently render his services to Employer as Chief
Operating Officer (“COO”), in accordance with Employer’s directives, and shall
use his best efforts and good faith in accomplishing such directives. If
Executive’s performance is satisfactory to Employer’s Board of Directors, he
shall become Chief Executive Officer (“CEO”) within twelve (12) months of the
effective date of employment under this Agreement. Authorities and lines of
reporting for the positions of COO and CEO shall be substantially as set forth
in the schedule attached hereto as Exhibit “A.” Executive agrees to devote his
full-time efforts, abilities, and attention (defined to mean not less than forty
(40) hours/week) to the business of Employer, and shall not engage in any
activities which will interfere with such efforts. Executive shall well and
faithfully serve Employer during the continuance of his employment hereunder and
shall use his best efforts to promote the interests of Employer. Executive’s
home office will be in Houston, Texas. Executive shall serve, with no additional
compensation, as a member of the Employer’s Board of Directors. Such appointment
shall be made as soon as practicable following the effective date of employment
under this Agreement.

5. Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:

(a) Salary. Executive shall receive a base annual salary of THREE HUNDRED
THOUSAND DOLLARS AND NO CENTS ($300,000.00 U.S.) payable in equal monthly
installments, subject to deduction of statutorily required amounts and amounts
payable by employees of Employer for employee benefits. The annual salary to be
paid by Employer to Executive shall be reviewed at least annually and may from
time to time be increased as approved by the Employer’s Board of Directors.

(b) Signing Bonus. Employee shall pay Executive a signing bonus of FIFTY-FIVE
THOUSAND DOLLARS AND NO CENTS ($55,000.00 U.S.) upon the undertaking of his
duties and responsibilities hereunder.

(c) 2004 Performance Bonus. Executive shall receive a 2004 Performance Bonus of
up to FIFTY-FIVE THOUSAND DOLLARS AND NO CENTS ($55,000.00 U.S.) based upon the
achievement of certain mutually agreed performance goals (including the
establishment of the Employer’s performance bonus program to be effective
January 1, 2005). Such bonus shall be payable in January 2005 or such later date
as achievement of the relevant performance goals can reasonably be ascertained.

(d) Continuing Performance Bonus. For calendar years subsequent to 2004,
Executive shall be eligible for an annual performance bonus under Employer’s
performance bonus program in an amount of up to 60% of annual base salary if
corporate and/or personal performance targets are met and up to 100% of annual
base salary if such targets are exceeded. Particulars of the Employer’s
performance bonus program and the performance goals and targets to be applied
thereunder will be determined prior to January 1, 2005 with the input and
agreement of the Executive.

(e) Stock Options. Forthwith upon execution of this Agreement, Employer shall
grant Executive 200,000 options in Employer’s common stock, with an exercise
price equal to closing price of the stock on the last trading day immediately
preceding

 

EMPLOYMENT AGREEMENT    Page 3



--------------------------------------------------------------------------------

Executive’s execution of this Agreement. Such options shall be granted under the
existing Stock Option Plan of the Employer, a copy of which plan has been
provided to Executive; provided that all such options shall vest immediately and
shall be placed into an escrow account whereby they may be exercised upon
instruction of the Executive from time to time over the next seven (7) years
(subject to approval by The Toronto Stock Exchange and, in the absence of such
approval which will be requested by Employer, five (5) years). Provided,
however, that Executive shall only be entitled to the proceeds of the exercise
of such options and sale of stock acquired thereby as long as the Executive
remains employed by the Employer, and in any event the proceeds, if any, shall
only be releasable to the Executive pursuant to the following schedule: 33-1/3%
after twelve (12) months of employment; 66-2/3% after twenty-four (24) months
employment; 100% after thirty-six (36) months employment (the “Releasable
Proceeds”). Any proceeds in excess of such percentages shall be placed in a
mutually agreeable escrow account until such time periods have passed. If the
Executive’s employment is terminated anytime prior to thirty-six (36) months
from the date of this Agreement, the Executive shall have ninety (90) days from
such termination within which to exercise any unexercised options for the
purpose of receiving any corresponding Releasable Proceeds, if any. In the event
that the Executive decides to terminate his employment with the Employer, any
unreleased funds contained in the escrow account prior to the expiration of
thirty-six (36) months from the date of this Agreement shall be returned to the
Employer and the Executive shall forfeit the right to exercise any remaining
unexercised options in relation to the initial stock option grant dated
August 25, 2004. Provided further, that such proceeds shall not be subject to
the foregoing limitations in the event of Executive’s death, disability (as
described in Paragraph 6(a) below), or a Change of Control. Executive may be
awarded additional options under the Stock Option Plan at the discretion of
Employer and consistent with past practice of Employer.

(f) Legal Expenses. Employer shall pay Executive’s reasonable attorneys’ fees
incurred in negotiating and finalizing this Agreement.

(g) Benefits. Executive shall be entitled to participate in Employer’s various
employee benefit plans in the same manner as other senior management employees
of Employer.

(h) Expenses. Executive shall be reimbursed by Employer for all reasonable
expenses incurred by the Executive in performance of his duties hereunder upon
the submission of vouchers, bills or receipts for such expenses.

(i) Vacation. Executive will be provided four (4) weeks paid vacation in each
calendar year.

6. Termination.

(a) Employer may terminate Executive’s employment upon his death, or if he is
unable to perform the essential functions of his position with reasonable
accommodation for six (6) consecutive months, or for a total of six (6) months
during any twelve (12) month period.

 

EMPLOYMENT AGREEMENT    Page 4



--------------------------------------------------------------------------------

(b) Employer also may terminate Executive’s employment immediately for “Cause.”
Prior to terminating this Agreement for Cause, Employer must give Executive
thirty (30) days advance written notice of such intent and the grounds
therefore, such that Executive has the opportunity to cure and/or rectify the
alleged breach. Only if Executive does not cure the alleged breach at the end of
thirty (30) days may Employer terminate Executive for Cause.

(c) Employer may terminate this Agreement without Cause upon fourteen (14) days
written notice to Executive.

(d) Executive may terminate this Agreement upon fourteen (14) days written
notice to Employer. In the event Executive terminates his employment in this
manner, he shall remain in Employer’s employ subject to all terms and conditions
of this Agreement for the entire fourteen (14) day period unless instructed
otherwise by Employer.

(e) Executive may terminate this Agreement for “Good Reason” by giving Employer
thirty (30) days advance written notice of such intent and the grounds thereof.

(f) Executive may terminate this Agreement if Employer fails to promote
Executive to CEO within twelve (12) months of the effective date of employment
under this Agreement.

7. Severance. Executive shall be entitled to the following compensation upon
termination of his employment under the following circumstances:

(a) Death, Disability, Expiration of Agreement, or Resignation. In the event
Executive’s employment is terminated as a result of his death, disability, or
Executive’s voluntary resignation, he shall not be entitled to receive any
further compensation under this Agreement.

(b) Without Cause. In the event Executive’s employment with Employer is
terminated without Cause, Executive shall be entitled to continue to receive
salary payments, payable on regularly scheduled pay days for twenty-four
(24) months.

(c) Termination by Executive for Good Reason. In the event that Executive
terminates his employment with Employer for Good Reason, Executive shall be
entitled to continue to receive salary payments, payable on regularly scheduled
pay days for twenty-four (24) months.

(d) Termination by Executive Under Paragraph 6(f). If Executive terminates this
Agreement under Paragraph 6(f), Executive shall be entitled to continue to
receive salary payments, payable on regularly scheduled pay days for twenty-four
(24) months.

(d) Change in Control. Employer and Executive shall enter into a Change of
Control Agreement substantially in the form provided to the Executive and
providing that: (i) Executive shall be entitled to receive a lump sum payment
equal to three (3) times his annual salary in the event the Executive is
terminated without cause within one (1) year of a Change of Control or elects to
leave the employ of Employer within sixty

 

EMPLOYMENT AGREEMENT    Page 5



--------------------------------------------------------------------------------

(60) days of a Change of Control; and (ii) all unvested stock options held by
Executive shall vest immediately upon a Change of Control.

(d) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or other benefit required to be paid to Executive pursuant to
this Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment by another person.
Employer’s obligation to make the payments provided for in this Agreement and
otherwise perform its obligations hereunder shall not be affected by any setoff,
counterclaim, recoupment, defense or other claim, right or action which Employer
may have against Executive or others.

8. Inventions, Confidential Information, Patents, and Copyright Works.

(a) Notification of Company. Upon conception, all Inventions, Confidential
Information, and Copyright Works shall become the property of Employer (or the
United States Government where required by law) whether or not patent or
copyright registration applications are filed for such subject matter. Executive
will communicate to Employer promptly and fully all Inventions, or suggestions
(whether or not patentable), all Confidential Information or Copyright Works
made, designed, created, or conceived by Executive (whether made, designed,
created, or conceived solely by Executive or jointly with others) during the
period of his employment with Employer: (a) which relate to the actual or
anticipated business, research, activities, or development of Employer at the
time of the conception; or (b) which result from or are suggested by any work
which Executive has done or may do for or on behalf of Employer; or (c) which
are developed, tested, improved, or investigated either in part or entirely on
time for which Executive was paid by Employer, or using any resources of
Employer.

(b) Transfer of Rights. Executive agrees, during his employment with Employer,
to assign and transfer to Employer Executive’s entire right, title, and interest
in all Inventions, Confidential Information, Copyright Works and Patents
prepared, made or conceived by or in behalf of Executive (solely or jointly with
others): (a) which relate in any way to the actual or anticipated business of
Employer, or (b) which relate in any way to the actual or anticipated research
or development of Employer, or (c) which are suggested by or result, directly or
indirectly, from any task assigned to Executive or in which Executive otherwise
engages in behalf of Employer. Executive also agrees to do all things necessary
to transfer to Employer Executive’s entire right, title, and interest in and to
all such Inventions, Confidential Information, Copyright Works or Patents as
Employer may request, on such forms as Employer may provide, at any time during
or after Executive’s employment. Executive will promptly and fully assist
Employer during and subsequent to his employment in every lawful way to obtain,
protect, and enforce Employer’s patent, copyrights, trade secret or other
proprietary rights for Inventions, Confidential Information, Copyright Works or
Patents in any and all countries.

(c) Notice of Rights Under State Statutes. No provision in this Agreement is
intended to require assignment of any of Executive’s rights in an Invention for
which no equipment, supplies, facilities, Confidential Information, Copyright
Works, Inventions, Patents or information of Employer was used, and which was
(1) developed entirely on

 

EMPLOYMENT AGREEMENT    Page 6



--------------------------------------------------------------------------------

Executive’s own time; (2) does not relate to the business of Employer or to the
actual or demonstrably anticipated research or development of Employer; and
(3) does not result from any work performed by Executive for Employer or
assigned to Executive by Employer.

(d) Rights in Copyrights. Unless otherwise agreed in writing by Employer, all
Copyright Works prepared wholly or partially by Executive (alone or jointly with
others) within the scope of his employment with Employer, shall be deemed a
“work made for hire” under the copyright laws and shall be owned by Employer.
Executive understands that any assignment or release of such works can only be
made by Employer. Executive will do everything reasonably necessary to enable
Employer or its nominee to protect its rights in such works. Executive agrees to
execute all documents and to do all things necessary to vest in Employer
Executive’s right and title to copyrights in such works. Executive shall not
assist or work with any third Party that is not an employee of Employer to
create or prepare any Copyright Works without the prior written consent of
Employer.

(e) Assistance in Preparation of Applications. Executive will promptly and fully
assist, if requested by Employer, in the preparation and filing of Patents and
Copyright Registrations in any and all countries selected by Employer and will
assign to Employer Executive’s entire right, title, and interest in and to such
Patents and Copyright Registrations, as well as all Inventions or Copyright
Works to which such Patents and Copyright Registrations pertain, to enable any
such properties to be prosecuted under the direction of Employer and to ensure
that any Patent or Copyright Registration obtained will validly issue to
Employer.

(f) Execute Documents. Executive will promptly sign any and all lawful papers,
take all lawful oaths, and do all lawful acts, including testifying, at the
request of Employer, in connection with the procurement, grant, enforcement,
maintenance, exploitation, or defense against assertion of any patent,
trademark, copyright, trade secret or related rights, including applications for
protection or registration thereof. Such lawful papers include, but are not
limited to, any and all powers, assignments, affidavits, declarations and other
papers deemed by Employer to be necessary or advisable.

(g) Keep Records. Executive will keep and regularly maintain adequate and
current written records of all Inventions, Confidential Information, and
Copyright Works he participates in creating, conceiving, developing, and
manufacturing. Such records shall be kept and maintained in the form of notes,
sketches, drawings, reports, or other documents relating thereto, bearing at
least the date of preparation and the signatures or name of each employee
contributing to the subject matter reflected in the record. Such records shall
be and shall remain the exclusive property of Employer and shall be available to
Employer at all times.

(h) Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Inventions, Confidential Information, or Copyright Works and
all equipment, components, parts, tools, and the like in Executive’s custody or
possession that have been obtained or prepared in the course of Executive’s
employment with

 

EMPLOYMENT AGREEMENT    Page 7



--------------------------------------------------------------------------------

Employer shall be the exclusive property of Employer, shall not be copied and/or
removed from the premises of Employer, except in pursuit of the business of
Employer, and shall be delivered to Employer, without Executive retaining any
copies, upon notification of the termination of Executive’s employment or at any
other time requested by Employer. Employer shall have the right to retain,
access, and inspect all property of Executive of any kind in the office, work
area, and on the premises of Employer upon termination of Executive’s employment
and at any time during employment by Employer, to ensure compliance with the
terms of this Agreement.

(i) Other Contracts. Executive represents and warrants that he is not a Party to
any existing contract relating to the granting or assignment to others of any
interest in Inventions, Confidential Information, Copyright Works or Patents
hereafter made by Executive except insofar as copies of such contracts, if any,
are attached to this Agreement.

(j) Assignment After Termination. Executive recognizes that ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
relating to his activities while working for Employer that are conceived or made
by Executive, alone or with others, within one (1) year after termination of his
employment may have been conceived in significant part while Executive was
employed by Employer. Accordingly, Executive agrees that such ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
shall be presumed to have been conceived and made during his employment with
Employer and are to be assigned to Employer.

(k) Prior Conceptions. At the end of this Paragraph, Executive has set forth
what he represents and warrants to be a complete list of all Inventions, if any,
patented or unpatented, or Copyright Works, including a brief description
thereof (without revealing any confidential or proprietary information of any
other Party) which Executive participated in the conception, creation,
development, or making of prior to his employment with Employer and for which
Executive claims full or partial ownership or other interest, or which are in
the physical possession of a former employer and which are therefore excluded
from the scope of this Agreement. If there are no such exclusions from this
Agreement, Executive has so indicated by writing “None” below in his own
handwriting.

Prior Conceptions:

Unocal Patents, all issued prior to 1994 Focused on:

 

  1. Coil Tubing Drilling;

 

  2. Floating, Casing in High Angle Wells;

 

  3. High Angle Liner Hanger Systems; and

 

  4. Geosteering of Horizontal Wells.

 

EMPLOYMENT AGREEMENT    Page 8



--------------------------------------------------------------------------------

9. Non-Competition, Non-Solicitation, and Confidentiality. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will have access to confidential information of Employer,
will be provided with specialized training on how to perform his duties; and
will be provided contact with Employer’s customers and potential customers. In
consideration of all of the foregoing, Employer and Executive agree as follows:

(a) Non-Competition During Employment. Executive agrees that for the duration of
this Agreement, he will not compete with Employer by engaging in the conception,
design, development, production, marketing, or servicing of any product or
service that is substantially similar to the products or services which Employer
provides, and that he will not work for, in any capacity, assist, or become
affiliated with as an owner, partner, etc., either directly or indirectly, any
individual or business which offers or performs services, or offers or provides
products substantially similar to the services and products provided by
Employer.

(b) Non-Competition After Employment. Executive agrees that for a period of two
(2) years after termination of his employment with Employer for any reason,
including expiration of this Agreement, he will not compete with Employer in the
United States or Canada by engaging in the conception, design, development,
production, marketing, or servicing of any product or service that is
substantially similar to the products or services which Employer provides, and
that he will not work for, in any capacity, assist, or become affiliated with as
an owner, partner, etc., either directly or indirectly, any individual or
business which offers or performs services, or offers or provides products
substantially similar to the services and products provided by Employer;
provided that Executive may accept employment with a business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Employer if Executive is employed by a
division, affiliate, or subsidiary that does not offer or perform services, or
offer or provide products substantially similar to the services and products
provided by Employer and Executive understands and agrees that he cannot perform
any services for the division, subsidiary, or affiliate which does compete with
Employer.

(c) Conflicts of Interest. Executive agrees that for the duration of this
Agreement, he will not engage, either directly or indirectly, in any Conflict of
Interest, and that Executive will promptly inform a corporate officer of
Employer as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.

(d) Non-Solicitation of Customers. Executive further agrees that for the
duration of this Agreement, and for a period of two (2) years after the
termination of this Agreement for any reason, including expiration of the
Agreement, he will not solicit or accept any business, for services or products
substantially similar to the services or products offered by Employer, from any
customer or client or prospective customer or client with whom Executive
personally dealt or solicited in the last twelve (12) months Executive was
employed by Employer.

 

EMPLOYMENT AGREEMENT    Page 9



--------------------------------------------------------------------------------

(e) Non-Solicitation of Executives. Executive agrees that for the duration of
this Agreement, and for a period of two (2) years after the termination of this
Agreement for any reason, including expiration of the Agreement, he will not
either directly or indirectly, on his own behalf or on behalf of others,
solicit, attempt to hire, or hire any person employed by Employer to work for
Executive or for any other entity, firm, corporation, or individual; provided
however, that nothing in this paragraph shall prohibit a future employer of
Executive from soliciting, attempting to hire, or hiring any person employed by
Employer so long as Executive is not directly or indirectly involved in the
process including, but not limited to providing names of such employees to
anyone for purposes of possible employment and/or directing such employees to
contact anyone for purposes of possible employment.

(f) Confidential Information. Executive further agrees that he will not, except
as Employer may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon, publish, or otherwise disclose to any third Party any
Confidential Information or proprietary information of Employer, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with Employer. This section shall continue in full force and effect
after termination of Executive’s employment and after the termination of this
Agreement for any reason, including expiration of this Agreement. Executive’s
obligations under this section of this Agreement with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of Confidential Information and proprietary information becomes
publicly known, in its entirety and without combining portions of such
information obtained separately. It is understood that such Confidential
Information and proprietary information of Employer include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Employer.

(g) Prior Disclosure. Executive represents and warrants that he has not used or
disclosed any Confidential Information he may have obtained from Employer prior
to signing this Agreement, in any way inconsistent with the provisions of this
Agreement.

(h) Confidential Information of Prior Employers. Executive will not disclose or
use during the period of his employment with Employer any proprietary or
confidential information or copyright works, subject to a confidentiality
agreement, which Executive may have acquired because of employment with an
employer other than Employer.

(i) Time Period Tolled. The time periods referenced in this Paragraph during
which Executive is restrained from competing against Employer shall not include
any period of time during which Executive is in breach of this Agreement. Said
time periods referenced in this Paragraph will be tolled, such that Employer
will receive the full benefit of the time period in the event Executive breaches
this Agreement.

(j) Breach. Executive agrees that any breach of Paragraphs 9(a), (b), (c), (d),
(e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies Employer may have, Employer is entitled to obtain
injunctive relief against Executive. Nothing herein, however, shall be construed
as limiting Employer’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement.

 

EMPLOYMENT AGREEMENT    Page 10



--------------------------------------------------------------------------------

(k) Independent Covenants. All covenants contained in Paragraph 9 of this
Agreement shall be construed as agreements independent of any other provision of
this Agreement, and the existence of any claim or cause of action by Executive
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

10. Right to Enter Agreement. Executive represents and covenants to Employer
that he has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which he is a Party or by which he is bound; provided,
however, that Executive is subject to an inventions agreement with Schlumberger
which limits his rights to any covered inventions and/or technology which he
developed while in Schlumberger’s employ.

11. Assignment. This Agreement may be assigned by Employer, but cannot be
assigned by Executive. An assignment of this Agreement by Employer shall not
relieve Employer of any liability or obligation under this Agreement.

12. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

13. Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, addressed as follows:

 

If to Executive:

   Julio Quintana   

c/o Tesco Corporation

11330 Brittmoore Park Drive

   Houston, Texas 77041

with a copy to:

  

John Zavitsanos

c/o Ahmad, Zavitsanos & Anaipakos, P.C.

   1221 McKinney, Suite 3460    Houston, Texas 77010

If to Employer:

  

Robert M. Tessari

c/o Tesco Corporation

   11330 Brittmoore Park Drive    Houston, Texas 77041 with a copy to:   

William S. Rice

c/o Bennett Jones LLP

   Suite 4500, 855 – 2nd Street SW    Calgary, Alberta T2P 4K7

 

EMPLOYMENT AGREEMENT    Page 11



--------------------------------------------------------------------------------

14. Waiver. No waiver by either Party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach hereof, shall be
deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

15. Severability. If any provision of this Agreement is determined to be void,
invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by Employer of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Paragraphs 8 or 9, to the extent
they are otherwise enforceable.

16. Arbitration. In the event any dispute arises out of Executive’s employment
with Employer, or separation therefrom, which cannot be resolved by the Parties
to this Agreement, such dispute shall be submitted to final and binding
arbitration. The arbitration shall be conducted in accordance with the American
Arbitration Association (“AAA”). If the Parties cannot agree on an arbitrator, a
list of seven (7) arbitrators will be requested from AAA, and the arbitrator
will be selected using alternate strikes with Executive striking first. The cost
of the arbitration will be shared equally by Executive and Employer. Arbitration
of such disputes is mandatory and in lieu of any and all civil causes of action
and lawsuits either Party may have against the other arising out of Executive’s
employment with Employer, or separation therefrom; provided, however, that any
claim Employer has for breach of the covenants contained in Paragraphs 8 and 9
of this Agreement shall not be subject to mandatory arbitration, and may be
pursued in a court of law or equity.

17. Entire Agreement. The terms and provisions contained herein shall constitute
the entire agreement between the Parties with respect to Executive’s employment
with Employer during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Employer relating generally to the same subject matter, if any,
and shall be binding upon Executive’s heirs, executors, administrators, or other
legal representatives or assigns.

18. Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of Employer.

19. Understand Agreement. Executive represents and warrants that he has read and
understood each and every provision of this Agreement, acknowledges that he has
obtained independent legal advice from attorneys of his choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.

20. Effective Date. It is understood by Executive that this Agreement shall be
effective when signed by both Employer and Executive, and that the terms of this
Agreement shall remain in full force and effect both during the continuation of
Executive’s employment and where applicable thereafter.

 

EMPLOYMENT AGREEMENT    Page 12



--------------------------------------------------------------------------------

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Employer: TESCO CORPORATION Per:   /s/ William S. Rice   Chairman of the Board
of Directors

 

Per:   /s/ Norman W. Robertson   Chairman of the Compensation Committee

 

Executive:    

SIGNED, SEALED AND DELIVERED

in the presence of:

/s/ Julio M. Quintana     /s/ Roderick MacLean Julio Quintana     Witness

Dallas_1\4012886\2

42996-1 8/6/2004

 

EMPLOYMENT AGREEMENT    Page 13